Name: Commission Implementing Regulation (EU) No 359/2014 of 9 April 2014 amending Annex V to Regulation (EC) No 136/2004 as regards the list of countries referred to in Article 9 thereof Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  trade;  tariff policy
 Date Published: nan

 10.4.2014 EN Official Journal of the European Union L 107/10 COMMISSION IMPLEMENTING REGULATION (EU) No 359/2014 of 9 April 2014 amending Annex V to Regulation (EC) No 136/2004 as regards the list of countries referred to in Article 9 thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 19(1) thereof, Whereas: (1) Directive 97/78/EC lays down the principles governing the organisation of veterinary checks on products entering the Union from third countries. (2) Article 19(1) of that Directive provides that the Commission is to draw up a list of plant products which will be subjected to border veterinary checks and a list of the third countries which may be authorised to export those plant products to the Union. (3) Accordingly Annex IV to Commission Regulation (EC) No 136/2004 (2) lists hay and straw as plant products subject to border veterinary checks while Part I of Annex V to that Regulation lists the countries from which Member States are authorised to import hay and straw. (4) Regulation (EC) No 136/2004 was adopted before the entry into force of the 2003 Treaty of Accession. Part II of Annex V to Regulation (EC) No 136/2004 contains a list of acceding States which was relevant until 30 April 2004. It is therefore no longer necessary to maintain neither Part II of Annex V nor the separation of Annex V in two parts. (5) For the sake of clarity, the country ISO codes should be added in Annex V. (6) Serbia has recently requested the authorisation to export hay and straw to the Union. (7) Commission Regulation (EU) No 206/2010 (3) lists Serbia as a country from which consignments of fresh meat of bovine, ovine and caprine animals and of domestic solipeds may be imported into the Union. (8) Although live ungulates from Serbia are not allowed to be introduced into the Union, hay and straw can be allowed for introduction, as the animal health situation in Serbia does not present a risk of spreading infectious or contagious animal diseases through these plant products, which might have been in contact with live animals. (9) Regulation (EC) No 136/2004 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 136/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11). (3) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). ANNEX ANNEX V THE LIST OF COUNTRIES REFERRED TO IN ARTICLE 9 ISO Code Country AU Australia BY Belarus CA Canada CH Switzerland CL Chile GL Greenland IS Iceland NZ New Zealand RS Serbia (1) US United States of America ZA South Africa (excluding that part of the foot-and-mouth disease control area situated in the veterinary region Northern and Eastern Transvaal, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °) (1) As referred to in Article 135 of the Stabilisation and Association Agreement between the European Communities and their Member States of the one part, and the Republic of Serbia, of the other part (OJ L 278, 18.10.2013, p. 16).